                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

BRITTANY MOORE,                            *      CIVIL ACTION NO. 2:20-cv-00217
Plaintiff                                  *
                                           *
VERSUS                                     *
                                           *      JUDGE GREG GERARD GUIDRY
MW SERVICING, LLC;                         *
WBH SERVICING, LLC; and                    *      MAGISTRATE JUDGE
JOSHUA BRUNO,                              *      MICHAEL NORTH
Defendants                                 *
*     *    *   *     *              *      *

                        CORPORATE DISCLOSURE STATEMENT
       Pursuant to Federal Rule of Civil Procedure 7.1, Bruno, Inc. submits the following

corporate disclosure statement:

       Bruno, Inc. is a Nevada corporation which has no parent corporation and no publicly held

corporation owns more than 10% of its stock.



                                           Respectfully submitted,

                                           /s/ Emily E. Ross
                                           H. Minor Pipes, III, 24603
                                           Stephen L. Miles, 31263
                                           Emily E. Ross, 34739
                                           PIPES┃MILES┃BECKMAN LLC
                                           1100 Poydras Street, Suite 1800
                                           New Orleans, LA 70163
                                           Telephone:     504-322-7070
                                           Facsimile:     504-322-7520
                                           Email:         mpipes@pipesmiles.com
                                                          smiles@pipesmiles.com
                                                          eross@pipesmiles.com

                                           Counsel for Defendants
